DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-6, 10 and 11 are pending.
Claims 1, 3 and 11 are amended.
Claims 7-9, and 12-15 are canceled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roesler (US 20170095308) in view of Otto (DE 10146905).
Regarding claim 1, Roesler discloses   A device for packaging an object (Fig. 3), comprising: - a main hollow body (2) , such as a tube or a case (Fig. 5), - a closure element (30) able with respect to the main hollow body to exhibit a closed configuration in which access to the opening of the main hollow body is limited or prevented (Fig. 5), and an open configuration in which access to the opening of the main hollow body is free (Para 114), wherein the packaging device also comprises a support (12) distinct from said main hollow body (2 is separate distinct from 12)  housed inside the main hollow body (Fig. 5) , said support being configured to accept an object (45), such as a medical implant; and in that the support (12)  comprises a seat having a through-passage (See annotated fig. below) , said through-passage being configured to allow part of the object to extend below the seat (See annotated fig. below) , while another part of the object remains resting on the seat (See annotated fig below), the object being freely movable along the axis of the through-passage of the seat, to slide axially out of the main hollow body and out of the support when the closure element is in open configuration.

    PNG
    media_image1.png
    533
    360
    media_image1.png
    Greyscale

However, Roesler does not explicitly discloses, said packaging device being configured to limit or block the rotation of the support (12) with respect to the main hollow body (2) about the axis of the through-passage of the seat (Para 115; Fig. 5), and in that the support is configured to limit or block the rotation of at least part of the object about the axis of the through-passage of the seat even when said closure element is in the open configuration and that said another part of the object remain resting on the seat.
Otto is in the field of endeavor and discloses a container for holding medical implant comprising a seat (See annotated fig. below) wherein the seat can be of different cross section in order to prevent the implant from rotation “Additional anti-twist protection can be provided by appropriate profiling of the inner cross section of the removal opening 6 of the receiving part 2 or the outer contour of the flange 7. Such cross-sectional shapes are shown in FIG. 6, for example.” Incorporating anti rotation mechanism in between support seat and implant is well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the seat of Roesler to incorporate anti-twist mechanism in order to prevent the implant from rotating as disclosed by Otto.
As a result of the seat modification, the modified holder of Roesler-Otto would have packaging device being configured to limit or block the rotation of the support with respect to the main hollow body about the axis of the through-passage of the seat and in that the support is configured to limit or block the rotation of at least part of the object about the axis of the through-passage of the seat even when said closure element is in the open configuration and that said another part of the object remain resting on the seat.
 
Regarding claim 2, Roesler discloses  , wherein the support comprises a top wall (See annotated fig. below)  of which the internal face is configured in such a way as, in collaboration with the external face (See annotated fig. below) of the object, to limit or block the rotation of said at least part of the object about the axis of the through-passage of the seat.


    PNG
    media_image2.png
    490
    360
    media_image2.png
    Greyscale

Regarding claim 3, Roesler discloses  the support (12) also comprises a bottom wall (see annotated fig. below) delimiting an axial passage in which part of said object is able to extend when said object is in the state in which it is resting on the seat.

    PNG
    media_image3.png
    533
    360
    media_image3.png
    Greyscale

Regarding claim 4, Roesler discloses  the bottom wall (as annotated for claim 3) of the support (12) has an opposite end to the seat which comes into the immediate vicinity of the bottom of the main hollow body (Fig. 5) .

Regarding claim 5, Roesler discloses, the support (12) is configured to limit an angular movement (38b limits angular movement of the object) of the part of the object which extends into the passage delimited by the bottom wall of the support (Fig. 5).

Regarding claim 6, Roesler discloses, the external face of the support comprises at least one planar part facing a planar part of the internal face of the main hollow body (the bottom part of 12 is facing the internal face of the hollow main body 2) so as to limit or block the rotation of the support with respect to the main hollow body about the axis of the through-passage of the seat.

Regarding claim 10, Roesler-Otto does not explicitly discloses, the main hollow body is translucent or transparent.
Otto discloses the main hollow body is translucent or transparent. (“ According to the invention, both the receiving part and the cap part can be made at least partially from transparent material in order to make the instrument visible to the user.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roesler-Otto to make the main hollow body is translucent or transparent as taught by Otto for the purpose of “make the instrument visible to the user”.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roesler-Otto as applied to claim 1 in view of Agarwal (WO 2018009401).

Regarding claim 11, Roesler-Otto discloses a support (Roesler; 12) but does not explicitly discloses, a top wall of the support has two diametrically opposed openings which define a reference for the orientation of the object with respect to the support when it is being introduced into the support.
Agarwal is in the field of endeavor and discloses  a top wall of the support has two diametrically opposed openings which define a reference for the orientation of the object with respect to the support when it is being introduced into the support.

    PNG
    media_image4.png
    398
    308
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roesler-Otto to incorporate a top wall of the support has two diametrically opposed openings which define a reference for the orientation of the object with respect to the support when it is being introduced into the support as disclosed by Agarwal for the purpose of orient the implant with respect to the support. 

Response to Arguments
Applicant’s arguments, see page 7, and 8, filed 10/30/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Otto (DE 10146905). 
Applicant’s arguments, with respect to the prior art of Nakamura and Agarwal has been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kumar (US 20030221977) discloses, anti-rotation connections between implant and fixture mount.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANJIDUL ISLAM/Examiner, Art Unit 3736           



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736